DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1, 15, and 20 are currently amended.
Claims 11 and 17 were previously canceled.
Claims 21-22 are newly added.
Claims 1-10, 12-16, and 18-22 are pending and are allowed.

Response to Remarks/Amendments
Foreign Priority.
The certified copies of priority documents of German application DE 10 2017 206 713.6 were received on March 8, 2021.

Reason for Allowance
	Claims 1-10, 12-16, and 18-22 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
Prior art reference Ishihara (Publication US 2014/0371915) discloses a control device for construction machinery, a system operating point calculation unit calculates a plurality of combinations of engine rotational speed and engine torque with which demanded power of an engine can be generated and calculates system efficiency in each of the combinations according to discharge pressure of a hydraulic.  A rotational speed calculation unit calculates target rotational speed of the engine as the 
Prior art reference Hoshino et al. (Publication US 2015/0225927) discloses a hydraulic work machine having an electric assist motor coupled to an engine and a hydraulic pump, in the hydraulic work machine of which, a rotational speed and torque of the engine are controlled so that an operating point of the engine moves along a predetermined route for yielding a combustion state of the engine under a transient state that the engine changes in speed and torque.  A target speed and torque of the engine 7 are set so that the rotational speed and torque of the engine 7 will change along a predetermined route F in a running region of the engine, respective rates of change of the target rotational speed and torque of the engine 7 are limited, and the engine 7 is controlled to yield the target engine speed.  In addition, torque of the assist motor 10 is controlled to yield the target torque of the engine.
Prior art reference Koide et al. (Publication US 2015/0275799) discloses an industrial vehicle that has an engine, a drive wheel, and a power transmission mechanism that transmits power of the engine to the drive wheel wherein the power transmitted through the power transmission mechanism causes creeping of the vehicle.  The industrial vehicle includes a control unit that controls an engine speed of the engine and a vehicle speed detection unit that detects a vehicle speed of the vehicle.  The control unit controls the engine speed at a first engine speed when the vehicle is in a non-traveling state, and when the vehicle speed has exceeded a predetermined vehicle speed, the control unit 
Prior art reference Kobelco Construction Machinery (JP 2009-281149) discloses an engine control device of an engine rotation speed (hereinafter referred to as a first rotation speed) for discharging a target flow rate of a hydraulic pump calculated according to an operation amount of an operating lever at the maximum tilt of the hydraulic pump.  The engine speed (hereinafter referred to as the second speed) at which the required horsepower of the hydraulic pump required to discharge the target flow rate can be obtained and the fuel consumption rate is the lowest, then the larger of the first or second rotation speeds is selected.

The prior art of record fail to teach or fairly suggest:
As per claim 1, the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A method for controlling engine speed of a drive engine of a utility vehicle having a drivable loading apparatus, comprising:
…predicting movement of the loading device before the detecting step.

As per claims 15, 16 and 20, the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A method for controlling engine speed of a drive engine of a utility vehicle, comprising:
…predicting movement of the loading device before the detecting step.

As per claim 21 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A method for controlling engine speed of a drive engine of a utility vehicle having a drivable loading apparatus, comprising:
…triggering a predetermined waiting period;
determining if the elevated engine speed is elevated about a predetermined limit speed; and
reducing the engine speed if the predetermined waiting period has expired and no driving movement of the loading apparatus has been requested until the expiration of the waiting period.

As per claim 22 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A method for controlling engine speed of a drive engine of a utility vehicle having a drivable loading apparatus, comprising:
…lowering the engine speed at a predetermined decrease rate after being increased.

Claims 2-5, 10, and 12-13 depend from claim 1, claims 6-9 depend from claim 5, claims 18-19 depend from claim 15 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon - Tue 9 AM - 5 PM and Thur 9 AM – 1 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668